Citation Nr: 0824844	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's net worth is a bar to death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1941 to July 1941 and from 
August 1941 to December 1943.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2006 
decision of the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On her August 2006 Form 
9 the appellant requested a Board hearing but in a subsequent 
August 2006 statement the appellant withdrew her hearing 
request.  


FINDINGS OF FACT

1.  The appellant is the surviving spouse of a wartime 
veteran in receipt of compensation at the time of his death 
in December 2005.

2. According to the RO's April 2006 corpus of estate 
determination the appellant had a net worth of approximately 
$100,000 in the form of a bank certificate of deposit and her 
monthly expenses exceeded her income by $399.82.   

3. It is reasonable for the appellant to consume net worth 
for her maintenance.


CONCLUSION OF LAW

The corpus of the appellant's estate precludes the payment of 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
1541, 1543 (West 2002); 38 C.F.R. §§ 3.23, 3.274, 3.275 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.    A subsequent July 2006 statement of 
the case readjudicated the claim and provided the appellant 
with a copy of applicable regulations.   
Regarding VA's duty to assist, the RO requested that the 
appellant provide specific information regarding her income, 
expenses and net worth and in March 2006 the appellant filed 
VA Form 21-8049 detailing her expenses.  The RO then made a 
corpus of estate determination in May 2006 and the appellant 
has not disputed the findings made in that determination.  
After this the appellant submitted some additional receipts 
pertaining to her expenses.  The appellant has not identified 
any additional evidence pertinent to this claim and in 
September 2006, she indicated that she had no additional 
evidence to submit.  VA's assistance obligations are met.  
The appellant is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

In an April 2001 statement the veteran advised VA that he had 
received an inheritance in the amount of $195,609.00.  

The veteran's death certificate shows that he died on 
November [redacted], 2005.

On her December 2005 claim the appellant did not report that 
she had any dependent children.  

In March 2006 the appellant reported her monthly expenses.  
She indicated that she spent $100 on food, $49.02 on taxes, 
$70.96 on clothing, $240.51 on utilities and $339.50 for 
insurance on her car, truck and home.  She also noted that 
she spent $5,588 for the veteran's funeral expenses.  

In a subsequent May 2006 corpus of estate determination the 
RO noted that the appellant lived on her own and was not 
claiming any special monthly pension on the basis of Aid and 
Attendance.  She had $100,000 in bank assets in a certificate 
of deposit (CD).  She was also receiving Social Security in 
the amount of $240.50 per month and received $166.67 in 
dividends and interest per month for a total monthly income 
of $407.17.  Her monthly expenses included the aforementioned 
costs of utilities, food, taxes, clothing and insurance, and 
added up to $799.99 per month.  It was also noted that the 
appellant did not report any medical expenses.  The RO then 
determined that the appellant's monthly expenses exceeded her 
monthly income by $399.82.  It also determined that because 
the appellant reported that she was receiving interest on the 
CD, the CD must have matured and thus, she would have access 
to the principal and could spend it down if necessary.  It 
was then determined that at the current rate of depletion, 
the appellant's liquid assets (i.e. the $100,000 she had in 
the bank) would be consumed in approximately 22 years.  
Consequently, since the claimant's life expectancy was 7.9 
years, she would be able to use this money for her continued 
financial maintenance.  

Along with her July 2006 Notice of Disagreement the appellant 
submitted the canceled check for the payment of the veteran's 
funeral expenses, a copy of a March 2002 VA benefit check to 
the veteran (for $398.00), receipts from May and June 2006 
for food and medicine, amounting to approximately $265, a 
monthly electric bill in the amount of $29.99, a monthly 
phone bill in the amount of $33.57, a monthly 
water/sewer/garbage bill in the amount of $52.45 and a 
Medicare summary pertaining to health services the appellant 
received on May 10, 2006, which indicated that Medicare paid 
for all of the service except for 
$ 952.

Along with her August 2006 Form 9 the appellant submitted 
receipts for food and supplies from June, July and August 
2006 amounting to approximately $200, receipts for medicine 
from June and July 2006 amounting to $129, a July receipt for 
payment of insurance in the amount of $111.50, a July monthly 
gas bill in the amount of $19.10, an August 2006 phone bill 
in the amount of $33.87 and an August 2006 life insurance 
premium notice in the amount of $5.40.  She also submitted a 
January 2006 notice from the Social Security Administration 
indicating that her monthly widow's benefits were raised to 
$231.50 as of November 2005 and to $240.90 beginning December 
2005.  The notice also indicated that after February 2006 she 
would receive $177.00 on or about the third of each month.  
In September 2006 the appellant submitted three bills for 
work on her automobile and truck in the amount of 903.11, 
receipts for food and supplies for August and September in 
the approximate amount of $185 and August receipts for 
medicine in the amount of $129.  

III.  Law and Analysis

The appellant is the surviving spouse of a veteran of a 
period of war who was receiving compensation at the time of 
his death for service- connected disabilities including 
traumatic arthritis and left hip strain.  The surviving 
spouse of a veteran of a period of war who was in receipt of 
VA compensation at the time of his death may be entitled to a 
rate of pension set by law, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  
However, pension will be denied (or discontinued) when the 
corpus is such that under all the circumstances, including 
consideration of annual income, it is reasonable that some 
part of it be consumed for the surviving spouse's 
maintenance.  38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c).  
The terms "corpus of estate" and "net worth" are 
interchangeable, and mean the market value, less mortgages or 
other encumbrances, of all real and personal property owned 
by the appellant, except the appellant's dwelling (single 
family unit), including a reasonable lot area, and personal 
effects suitable to and consistent with the appellant's 
reasonable mode of life.  See 38 C.F.R. § 3.275(b).

In determining whether the estate should be used for the 
appellant's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and, the potential rate of depletion, including 
spending due to unusual medical expenses.  See 38 C.F.R. § 
3.275(d).

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow an 
appellant to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines, however, which establish what size estate would 
preclude the payment of pension in an individual case.

In the May 2006 corpus of estate determination the RO found 
that the appellant had $100,000 in bank assets.  The 
appellant has not disputed this determination. Although this 
money may still be in the form of a certificate of deposit, 
there is nothing in the record to suggest that the appellant 
would not have fairly easy access to the funds, nor has the 
appellant disputed the RO's finding that she does have access 
to the funds.  It is possible that there may be some penalty 
for early withdrawal but nothing in the record indicates that 
any such penalty would be unduly burdensome, nor has the 
appellant alleged that she would incur a penalty, burdensome 
or not.  Consequently, the Board finds that as of May 2006, 
she was able to convert all or most of the $100,000 in bank 
assets into cash.

The corpus of estate determination also reasonably found that 
the veteran's life expectancy was 7.9 years (until 
approximately age 88) and that the appellant did not have any 
dependents.  The RO then calculated that given her reported 
income and expenses, the $100,000 corpus would not be 
consumed for 22 years.  From her subsequent submissions, it 
does appear that the appellant's expenses are actually 
somewhat greater than those found in the RO's determination 
as she reported medical expenses and automobile expenses that 
were not taken into account by the RO's May 2006 calculation.  
Even with these additional expenses, however, it still 
appears reasonable for the appellant to use some part of the 
corpus of the $100,000 in bank assets for her ongoing 
maintenance. 

 The Board notes that even if it were shown that the 
appellant's monthly expenses exceeded her income by two times 
as much as the RO's May 2006 determination (i.e. around $678 
per month), she would still not consume the $100,000 in bank 
assets until 11 years from May 2006, a time frame, which is 
still longer than the RO's calculated life expectancy figure.  
The record does not affirmatively show that the appellant's 
expenses are beyond this higher level as some of the larger 
expenses reported by the appellant were clearly not monthly 
costs but costs reflecting either a one time expense or 
recurring expenses over a longer time frame such as the 
potential $952 health care cost (this cost is deemed 
potential as it is unknown whether the appellant had any 
supplemental coverage to pay for it) and the $903.11 for car 
repair and maintenance (the Board also notes that it appears 
that the appellant is maintaining two vehicles, a car and a 
truck, so unless she has a specific need for a second 
vehicle, one of them might be more properly viewed as an 
asset that would add value to her net worth.  If so, the 
expenses incurred on the second vehicle would not be deemed 
necessary for basic ongoing maintenance).  The appellant does 
apparently have an approximate additional monthly expense of 
$129 for medicine in addition to the figure arrived at by the 
RO for her overall monthly expenses but it has not been 
affirmatively demonstrated that her larger additional 
expenses (i.e. the car and the health care costs) when 
calculated on a monthly basis would result in more than twice 
the income/expenses deficit arrived at by the RO in May 2006.

Further, although it is certainly possible that the 
appellant's expenses may deplete the financial resources that 
she now has, and that this could occur sooner then in 7.9 
years, the purpose of the pension program is to aid veterans 
and their dependents who are unable to provide themselves the 
basic necessities.  Based on the information the appellant 
has provided, this is not the situation with her.  Her 
financial resources, if fully exploited, are sufficient to 
meet her basic needs for a number of years.  It is 
inconsistent with the intent of the pension program to allow 
a claimant, as here, to collect a pension while 
simultaneously retaining a sizeable estate.

If the appellant's net worth becomes significantly smaller in 
the future, she should again file a claim for pension 
benefits along with documentation of her income and expenses.   
Since, however, for the reasons stated, she does not have 
sufficient financial limitations presently, the preponderance 
of the evidence is against her claim, and the benefit-of-the- 
doubt doctrine can not be applied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
       
 
ORDER

The appellant's net worth constitutes a bar to VA death 
pension benefits, and the appeal is denied.





____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


